Examiner’s Amendment

The present application is being examined under the pre-AIA  first to invent provisions. 


2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jerald Meyer on 05/27/2022.
The application has been amended for some claims as follows and all other claims remain unchanged as filed by applicant on 10/05/2022: 

(Revised) Claim Amendments

1. (Currently Amended) A substrate processing system comprising:
	a batch-type processing part configured to collectively process a lot including a plurality of substrates arranged at a first pitch;
a loading/unloading part into and from which a cassette that accommodates the plurality of substrates arranged at a second pitch is loaded and unloaded, respectively;
a single-substrate-type processing part configured to process the plurality of substrates of the lot one by one; and
an interface part configured to deliver the plurality of substrates between the batch-type processing part and the single-substrate-type processing part,
wherein the loading/unloading part, the single-substrate-type processing part, the interface part, and the batch-type processing part are arranged in this order,
wherein the interface part includes a lot formation part configured to form the lot,
wherein the batch-type processing part includes a processing bath that stores a processing solution having a lump shape or a mist shape which is larger than a size of the plurality of substrates, a first holder configured to hold the plurality of substrates arranged at the first pitch, and a second holder configured to receive the plurality of substrates arranged at a second pitch, which is N times of the first pitch (N is a natural number of 2 or 3), from the first holder in the processing solution,
wherein the interface part includes a transfer part configured to transfer the plurality of substrates, which are held separately by the first holder and the second holder in the processing solution, from the batch-type processing part to the single-substrate-type processing part[[.]], and
wherein the batch-type processing part further comprises a plurality of sets of chemical solution bath and rinse solution bath and the processing bath, the plurality of sets of chemical solution bath and rinse solution bath are arranged in this order along a long side of a transfer region.

2. (Cancelled) 

3. (Currently Amended) The substrate processing system of Claim [[2]] 1, wherein the batch-type processing part further comprises:
[[a]] the transfer region having a rectangular shape in a plan view, and a transfer device configured to move and rotate while holding the lot in the transfer region, and
wherein the lot formation part is arranged near a short side of the transfer region, 

4. (Cancelled) 

12-20. (Cancelled)


Allowable Subject Matter
3.	1, 3, 5-11 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a substrate processing system comprising “wherein the batch-type processing part further comprises a plurality of sets of chemical solution bath and rinse solution bath and the processing bath, the plurality of sets of chemical solution bath and rinse solution bath are arranged in this order along a long side of a transfer region” in combination with other limitations as a whole.

 3, 5-11 are also allowed being dependent on allowable claim 1.

The closet prior arts on records are Kanagawa et al (US 2021/0111054 Al), Shiomi et al (US Patent 8,033,288), Kamikawa et al. (US PGPUB 2003/0164179 A1).  None of the prior arts teach about the allowable subject matter limitation. Moreover none of the prior arts on record would be obvious to modify without breaking the functionality of the devices. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897